By the Court

Ehuett, C. J.
The Plaintiff below purchased lands, upon which there was both a judgment and a mortgage ,lien. The lands having previously been sold at sheriff’s sale, to satisfy the judgment, which was the prior lien, the Plaintiff redeemed them from such sale, and after the expiration of the statutory time for. redemption, obtained a deed therefor from the sheriff. The Defendant below, who was the owner of the mortgage lien, proceeded to foreclose *49the same, by advertisement, under tbe statute, whereupon the Plaintiff commenced this action to restrain him and to quiet the title.
He claims that he is a redemptioner, within the meaning of the statute, and, as such, stands in the same relation to the property as the purchaser at the sale. That he was entitled to and has received, by the deed of the sheriff, the same title which was purchased at the sale ; being .the interest of the judgment debtor discharged of- the mortgage lien, and that he now holds said property discharged of the mortgage lien (the mortgagee having neglected to redeem,) j ust as the purchaser at the sale would have held it had there been no redemption.
The decision of this Court in the case of Warren et al. vs. Fish, 7 Minn., p. , is equally decisive of this case. We there held that the grantee, or successor in interest in the lands of a judgment debtor, could redeem the lands from a sale on execution, without paying off any liens which the pai’ty, from whom he redeemed, might have on them. That he redeemed upon the same terms as the judgment debtor, and that his redemption does not have the effect of transfering to him the rights of the purchaser, subject to be defeated by other redemptions, but that it terminates the sale, and restores the estate to him in the same condition in which it would have been had no such sale been made, with all liens prior and subsequent unimpaired, except that the money paid on the sale or redemption operates as a payment pro tanto of the judgment. In other words, that a redemption by the judgment debtor, or his successor in interest, destroys the effect of the sale, as such, and applies the money realized thereby as a payment upon the judgment, or other lien upon which the property was sold.
This decision, it will readily be seen, fully covers the present case. And we must therefore affirm the judgment of the Court below, overruling the demurrer to the Defendant’s answer.